DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a borate glass comprising in terms of mol%, the recited amounts of required components: B2O3, Nb2O5, and CaO and limits the optional components to the recited amounts: SiO2, Al2O3, ZnO, ZrO2, TiO2,MgO, Bi2O3, P2O5. Specifically the glass comprises CaO in the amount of 15-30 mol% and 15-35.5 mol% of MgO+CaO. Furthermore, the recited glass has a refractive index of greater than or equal to 1.70 with a Abbe number from 20 to 47.   
The closest prior art is deemed to be Geiler et al., DE 42 22 322 C1. Geiler et al. teach a similar optical glass having a high refractive index but fail to teach that the CaO in an amount of 15-30 mol%. Geiler et al. teach away from that amount of CaO, the glass of Geiler et al. contains 0-4 wt%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
11 December 202121